Citation Nr: 0725401	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-06 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of unauthorized medical expenses 
incurred at private facilities on July 8, 2004, and July 19, 
2004.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination of the VA Healthcare Network 
Upstate New York (the agency of original jurisdiction or AOJ) 
that the veteran was not entitled to reimbursement for 
unauthorized private medical services rendered on July 8, 
2004, and July 19, 2004 at two private facilities.  This case 
was previously before the Board in December 2006, at which 
time it was remanded for additional development of the 
record.  The case is again before the Board for appellate 
consideration.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the Board's December 2006 remand, the veteran 
received laboratory tests at Samaritan Medical Center on July 
8, 2004, and he was treated by a private physician at 
Watertown Cardiology on July 19, 2004.  He seeks 
reimbursement of the medical expenses incurred at these 
facilities.  

It was further indicated that the evidence in the claims 
folder did not contain any evidence establishing that the 
veteran was not service-connected for any disability; the 
medical records of the treatment the veteran received; the 
veteran's claim for reimbursement; a medical opinion 
concerning whether the treatment was deemed emergent; or an 
opinion as to whether a VA facility was feasibly available.  
In addition, although a letter advising the veteran of the 
decision is of record, the actual decision was not in the 
claims folder before the Board.  Accordingly, the claim was 
remanded to obtain the treatment records; procure all 
appropriate documents, including the decision denying the 
claim; and, if appropriate, obtaining opinions concerning 
whether the treatment was deemed emergent and if a VA 
facility was feasibly available.  

It appears, however, that all the AOJ did was to issue a 
supplemental statement of the case that reiterated the 
decision in this case.  There is no indication in the record 
that the AOJ requested the medical records from Watertown 
Cardiology.  The Board acknowledges that a bill for the 
laboratory tests conducted on July 8, 2004 is of record.  It 
is not clear if other medical records from this visit exist.  
The Board is obligated by law to ensure that the AOJ complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the AOJ is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
should contact the veteran and request the 
necessary authorizations for release of 
the medical records concerning his 
treatment at Samaritan Medical Center on 
July 8, 2004, and at Watertown Cardiology 
on July 19, 2004.  The AOJ should then 
request such records.

2.  All relevant documents concerning this 
claim, to include, but not limited to, the 
decision denying the claim, should be 
obtained and associated with the claims 
folder.

3.  If appropriate, a medical opinion 
concerning whether the treatment was 
deemed emergent should be procured.

4.  If appropriate, an opinion regarding 
whether a VA facility was feasibly 
available should be obtained.  

5.  Following completion of the above, the 
agency of original jurisdiction should 
review the evidence and determine whether 
the veteran's claim may be granted.  If 
not, he should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



